         Case 1:21-cv-11124-DJC Document 19-1 Filed 08/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

               Plaintiff,

       v.                                             Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC. and
WNAC, LLC,

               Defendants.



                                    [PROPOSED] ORDER

CASPER, J.                                                                      August __, 2021

       Plaintiff CoxCom, LLC’s Agreed Motion for Leave to File Under Seal is hereby

GRANTED. Plaintiff may file under seal Exhibits 1, 2, and 3 to the Declaration of Chris Tygh in

Support of Plaintiff’s Motion for Declaratory Judgment (D. 17), and the material should be sealed

until further order of the Court.

       SO ORDERED.


                                            Denise J. Casper
                                            United States District Judge
